     Case 3:20-cv-00683 Document 49 Filed 08/05/21 Page 1 of 2 PageID #: 202




                   IN THE UNITED STATES DISTRICT COURT FOR
                   THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                 HUNTINGTON DIVISION


TRAVIS MARK EDMONDS,

                             Plaintiff,

v.                                                  CIVIL ACTION NO. 3:20-0683

ROB LKU, the Nurse,
CO DIAMOND,
CO WALLACE
CO WILLEY,

                             Defendants.


                         MEMORANDUM OPINION AND ORDER

       This action was referred to the Honorable Omar J. Aboulhosn, United States Magistrate

Judge, for submission to this Court of proposed findings of fact and recommendation for

disposition, pursuant to 28 U.S.C. § 636(b)(1)(B). The Magistrate Judge has submitted Findings of

Fact and recommended that the Court grant Defendant Rob’s “Motion to Dismiss Complaint and

Alternative Motion for Summary Judgment” (ECF No. 19), grant Defendant Diamond’s Motion

for Summary Judgment (ECF No. 27), and refer the matter back to the matter back to Magistrate

Judge Aboulhosn for further proceedings concerning Defendant Wallace and Willey. No

objections to the Magistrate Judge’s findings and recommendation have been filed.

       Accordingly, the Court accepts and incorporates herein the findings and recommendation

of the Magistrate Judge and Court GRANTS Defendant Rob’s “Motion to Dismiss Complaint and

Alternative Motion for Summary Judgment” (ECF No. 19), GRANTS Defendant Diamond’s

Motion for Summary Judgment (ECF No. 27), consistent with the findings and recommendation.
    Case 3:20-cv-00683 Document 49 Filed 08/05/21 Page 2 of 2 PageID #: 203




This matter will remain referred to Magistrate Judge Aboulhosn for further proceedings

concerning Defendant Wallace and Willey.

       The Court DIRECTS the Clerk to forward copies of this written opinion and order to all

counsel of record, and any unrepresented parties.


                                             ENTER:      August 5, 2021




                                            ROBERT C. CHAMBERS
                                            UNITED STATES DISTRICT JUDGE




                                               -2-
